DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application Nos. 62,408,494, 62/434,537 and 62/503,888, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, Provisional Application Nos. 62,408,494, 62/434,537 and 62/503,888 fail to disclose wherein the cap wall includes one or more openings sized to allow the coupling feature of the leadless pacemaker to extend at least partially through the cap wall. Accordingly, claims 1-20 have an effective filing date of 10/13/2017.

Drawings
The drawings are objected to because: lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures. This applies to shading. Solid black shading areas are not permitted, expect when used to represent bar graphs or color. See for example, Figures 1A-1B, 10A-10C, 13A-13C, 14A-14B, 15A, 15C, 16A-16C, 17A-17B, 18A, 19A-19B, 20A-20H, 21, 23A-23E, 24-29, 30A-30B, 33A-33C, 34A-34B, 35A-35B, and 36A-36B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a coupling feature in claims 1, 9, 13 and 17 and a torque feature in claims 4, 15 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the internal surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-8 depend from rejected claim 4; therefore, are also rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-11, 13-14, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,856,905. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, U.S. Patent No. 10,856,905 claims a leadless pacemaker system, comprising: a leadless pacemaker having a coupling feature (claim 1, lines 1-2); and a catheter-based system including a handle (claim 1, line 6), a catheter shaft extending from the handle (claim 1, lines 5-7), and a docking cap including a cap portion coupled to the catheter shaft (claim 1, lines 8-12), and a cap wall (wall of docking cap and/or longitudinal members) extending distally from the cap portion to a distal annulus (claim 1, lines 13-23), wherein the cap wall is inflexible and defines a docking cap volume to receive the coupling feature of the leadless pacemaker (claim 1, lines 8-10, 27-28), and wherein the cap wall includes one or more openings sized to allow the coupling feature of the leadless pacemaker to extend at least partially through the cap wall (claim 1, lines 16-21).
Regarding claim 2, U.S. Patent No. 10,856,905 claims wherein the distal annulus includes a profiled distal end having a transition surface to guide the leadless pacemaker into the docking cap volume (claim 1, lines 23-28).
Regarding claim 10, U.S. Patent No. 10,856,905 claims wherein the cap wall includes a plurality of longitudinal members coextensive between the cap portion and the distal annulus, and wherein the one or more openings are defined between the plurality of longitudinal members (claim 1, lines 13-21).
Claims 9 and 11 depend from rejected claim 1; therefore, are also rejected.
Regarding claim 13, U.S. Patent No. 10,856,905 claims a catheter-based system for delivery (system capable of delivery) of a leadless pacemaker (claim 1, lines 1-3), comprising: a handle (claim 1, line 6); a catheter shaft extending from the handle (claim 1, lines 5-6); and a docking cap including a cap portion coupled to the catheter shaft (claim 1, lines 8-12), and a cap wall (plurality of longitudinal members) extending distally from the cap portion to a distal annulus (claim 1, lines 13-23), wherein the cap wall is inflexible (claim 1, lines 8-10) and defines a docking cap volume configured to receive a coupling feature of the leadless pacemaker (claim 1, lines 24-28), and wherein the cap wall includes one or more openings sized A17P1020USC190PATENTto allow the coupling feature of the leadless pacemaker to extend at least partially through the cap wall (claim 1, lines 16-21).
Regarding claim 14, U.S. Patent No. 10,856,905 claims wherein the distal annulus includes a profiled distal end having a transition surface to guide the leadless pacemaker into the docking cap volume (claim 1, lines 24-28).
Regarding claim 16, U.S. Patent No. 10,856,905 claims wherein the cap wall includes a plurality of longitudinal members coextensive between the cap portion and the distal annulus, and wherein the one or more openings are defined between the plurality of longitudinal members (claim 1, lines 13-21).
Regarding claim 17, U.S. Patent No. 10,856,905 claims a catheter-based system for retrieval of a leadless pacemaker (claim 1, lines 1-3), comprising: a handle (claim 1, line 6); a catheter shaft extending from the handle (claim 1, lines 5-6); and a docking cap including a cap portion coupled to the catheter shaft (claim 1, lines 8-12), and a cap wall (plurality of longitudinal members) extending distally from the cap portion to a distal annulus (claim 1, lines 13-23), wherein the cap wall is inflexible (claim 1, lines 8-10) and defines a docking cap volume configured to receive a coupling feature of the leadless pacemaker (claim 1, lines 24-28), and wherein the cap wall includes one or more openings sized A17P1020USC190PATENTto allow the coupling feature of the leadless pacemaker to extend at least partially through the cap wall (claim 1, lines 16-21).
Regarding claim 18, U.S. Patent No. 10,856,905 claims wherein the distal annulus includes a profiled distal end having a transition surface to guide the leadless pacemaker into the docking cap volume (claim 1, lines 24-28).
Regarding claim 20, U.S. Patent No. 10,856,905 claims wherein the cap wall includes a plurality of longitudinal members coextensive between the cap portion and the distal annulus, and wherein the one or more openings are defined between the plurality of longitudinal members (claim 1, lines 13-21).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,856,905. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 3, U.S. Patent No. 10,856,905 claims wherein the cap wall has an internal surface extending perpendicular to a distal face of the profiled distal end, and wherein the transition surface includes a curved transition between the distal face and the internal surface (claim 5, lines 1-4).
Claims 4, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,856,905. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 4, U.S. Patent No. 10,856,905 claims further comprising a torque feature disposed on the internal surface, wherein the torque feature is configured to engage a portion of the leadless pacemaker when the leadless pacemaker is within the docking cap volume (claim 7, lines 1-5).
Regarding claim 15, U.S. Patent No. 10,856,905 claims further comprising a torque feature disposed on the cap wall, wherein the torque feature is configured to engage a portion of the leadless pacemaker when the leadless pacemaker is within the docking cap volume (claim 7, lines 1-5).
Regarding claim 19, U.S. Patent No. 10,856,905 claims further comprising a torque feature disposed on the cap wall, wherein the torque feature is configured to engage a portion of the leadless pacemaker when the leadless pacemaker is within the docking cap volume (claim 7, lines 1-5).
Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,856,905. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 5, U.S. Patent No. 10,856,905 claims wherein the torque feature includes a protrusion extending into the docking cap volume (claim 8, lines 1-3).
Regarding claim 6, U.S. Patent No. 10,856,905 claims wherein the torque feature includes a distal torque feature face (concave scallop) extending proximally from a proximal edge of the distal annulus (as the transition surface is part of the annulus; claim 1) to a longitudinal face (longitudinal face) of the protrusion (claim 8, lines 3-5).
Regarding claim 7, U.S. Patent No. 10,856,905 claims wherein the distal torque feature face has a concave scallop shape (claim 8, lines 3-4).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,856,905. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 8, U.S. Patent No. 10,856,905 claims wherein the longitudinal face is offset from the distal annulus (claim 9, lines 1-2).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,905. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 12, U.S. Patent No. 10,856,905 claims further comprising a sheath disposed over at least a portion of the one or more openings (claim 2, lines 1-2).

Prior Art
The closest prior art of record, Haasl et al. (US 2016/0114156 A1) or Anderson et al. (US 2018/0028805 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1, 13 and/or 17, which recite, inter alia “wherein the cap wall is inflexible…one or more openings sized to allow the coupling feature of the leadless pacemaker to extend at least partially through the cap wall”.
The closest prior arts of record Haasl and Anderson teach catheter systems with docking caps having a plurality of longitudinal members and openings similar to that of the claims, however neither teach the docking cap/cap wall being inflexible and the opening sized to allow a coupling feature at the proximal end of a leadless pacemaker to extend at least partially therethrough. The cuts or apertures 549 of Haasl are intended to impart at least some degree of flexibility by reducing the stiffness of the docking cap along the length of the distal holding section 546 ([0108]). Further the coupling feature 32 at the proximal end of the leadless pacemaker has a diameter much smaller than the docking cap (fig. 3); therefore, would not extend through any of the openings 549. The longitudinal members or fingers 544 of Anderson are elastic 544 to allow for gripping and releasing of the pacemaker 100 ([0024]). It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible docking caps of Hassl and Anderson to be inflexible as doing so would render both docking caps unsatisfactory for their intended purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771